UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2385


HENRY T. SANDERS,

                       Plaintiff – Appellant,

          v.

MIDLAND FUNDING LLC; WAL-MART ASSOCIATES, INCORPORATED,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-02518-DKC)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se. Lauren M. Burnette, MARSHALL
DENNEHEY WARNER COLEMAN & GOGGIN, Harrisburg, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Henry T. Sanders seeks to appeal the district court’s

order dismissing his complaint without prejudice for failure to

comply      with      the   court’s     order       to   file     an     amended      complaint

providing a factual basis and stating the relief sought.                                     This

court      may    exercise       jurisdiction         only      over     final      orders,      28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.          28     U.S.C.   §    1292     (2006);       Fed.      R.    Civ.    P.    54(b);

Cohen v.      Beneficial         Indus.      Loan     Corp.,     337     U.S.      541,    545–46

(1949).      The order Sanders seeks to appeal is neither a final

order      nor     an    appealable       interlocutory             or      collateral      order

because it is possible for him to cure the pleading deficiencies

in the complaint that were identified by the district court.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066–67 (4th Cir. 1993) (holding that a dismissal without

prejudice is not appealable unless it is clear that no amendment

to   the    complaint        “could     cure    the      defects       in    the    plaintiff’s

case”      (internal        quotation     marks       omitted));         see   also       Chao   v.

Rivendell        Woods,      Inc.,    415      F.3d      342,    345        (4th    Cir.    2005)

(explaining that, under Domino Sugar, this court must “examine

the appealability of a dismissal without prejudice based on the

specific facts of the case in order to guard against piecemeal

litigation and repetitive appeals”).                      Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

                                                2
jurisdiction.     We grant Sanders’ motion to file a reply brief.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3